UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                            No. 20 CR 126-LTS

MIGUEL BELARDO,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed Defendant Miguel Belardo’s application for

bail, made in light of the COVID-19 epidemic, and the opposition and reply submissions in

connection therewith. The Court will hold a telephonic hearing on Mr. Belardo’s application on

April 7, 2020, at 10:00 a.m. Mr. Belardo’s counsel represents that Mr. Belardo “consents to

waive his appearance for a telephonic hearing.” (Docket Entry No. 43 at 1 n.3). To access the

call, the parties must dial 888-363-4734 and enter the access code 1527005, followed by the

security code 1473. Call participants are directed to observe the following rules:

                 1. Use a landline whenever possible.

                 2. Use a handset rather than a speakerphone.

                 3. All callers in to the line must identify themselves if asked to.

                 4. Identify yourself each time you speak.

                 5. Mute when you are not speaking to eliminate background noise.

                 6. Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media


BELARDO - ORD SCHEDULING BAIL HEARING.DOCX                 VERSION APRIL 6, 2020                   1
credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.

Dated: New York, New York
       April 6, 2020

                                                               _/s/ Laura Taylor Swain___
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




BELARDO - ORD SCHEDULING BAIL HEARING.DOCX         VERSION APRIL 6, 2020                             2
